NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 29 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-30072

                Plaintiff-Appellee,             D.C. No.
                                                3:18-cr-00060-TMB-DMS-1
 v.

JUSTIN GENE HOFF,                                MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Alaska
                  Timothy M. Burgess, District Judge, Presiding

                           Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

      Justin Gene Hoff appeals from the district court’s judgment and challenges

the 92-month sentence imposed following his guilty-plea conviction for being a

felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and

924(a)(2). Pursuant to Anders v. California, 386 U.S. 738 (1967), Hoff’s counsel



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
has filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Hoff the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Hoff waived his right to appeal his sentence. Our independent review of the

record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable

issue as to the validity of the waiver. See United States v. Watson, 582 F.3d 974,

986-88 (9th Cir. 2009). We accordingly dismiss the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2                                    20-30072